     Case 2:19-cr-00898-DLR Document 242 Filed 09/15/21 Page 1 of 3



 1   Alan S. Baskin #013155
     Mladen Milovic #035560
 2
     WEISS BROWN
 3   6263 N. Scottsdale Road, Suite 340
     Scottsdale, Arizona 85250
 4   Telephone No. 480-327-6650
 5   Email: alan@weissbrown.com
            mladen@weissbrown.com
 6   Attorneys for Defendant
 7

 8                        IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE DISTRICT OF ARIZONA

10   United States of America,                      Case No. CR-19-00898-PHX-DLR(DMF)

11                                     Plaintiff,
12                                                   JOINT STATUS REPORT
      vs.
13
     David Allen Harbour,
14

15                                     Defendant.

16           The Court ordered the parties to submit a joint status report no less than three days
17   prior to the status conference scheduled for September 20, 2021. [Doc. 240.] The parties
18   agree that the status conference is necessary to apprise the Court of new developments in
19   the case.
20   I.      Discovery Process
21           Since the last status report, the Government has continued to disclose modest
22   amounts of additional discovery. Mr. Harbour is still awaiting production of documents
23   pursuant to third-party subpoenas. The parties will likely need to confer regarding the status
24   of discovery soon.
25   II.     Jencks Act Information
26           Consistent with the scheduling order, if the Government obtains additional Jencks
27   Act material, it will disclose those materials to Mr. Harbour as soon as practicable or at

28   least thirty days prior to trial. Witness interviews and trial preparation are ongoing, and


     {WB706139v1 }
                                                 Case 2:19-cr-00898-DLR Document 242 Filed 09/15/21 Page 2 of 3



                                             1   once those statements are adopted, they will be disclosed consistent with the Government’s
                                             2   obligation.
                                             3   III.     Plea Offer
                                             4            On February 19, 2021, the Government sent a plea offer package to Mr. Harbour’s
                                             5   counsel. On March 19, 2021, Mr. Harbour rejected the plea offer.

                                             6   IV.      Defense Position

                                             7            Mr. Harbour intends to file a motion to vacate the current trial date prior to the

                                             8   September 20 status conference so that the Court and the Government may review the

                                             9   motion and address it if necessary. Mr. Harbour’s counsel has already briefly discussed the

                                            10   reasons for the motion to vacate with the Government.

                                            11            Mr. Harbour is aware of witness interviews that the Government has not yet

                                            12   disclosed because the witnesses have not adopted the statements therein. Mr. Harbour
         6263 N. SCOTTSDALE ROAD STE. 340
            SCOTTSDALE, ARIZONA 85250




                                            13   recalls the Government mentioning these interviews during the first status conference held
WEISS BROWN




                                                 on February 3, 2020. Mr. Harbour expects the Government to disclose these witness
                     480.327.6650




                                            14

                                            15   interviews and any accompanying documents in a timely manner. Following the

                                            16   Government’s November 23, 2020 superseding indictment, and pursuant to the Court’s

                                            17   October 22, 2020 scheduling order, Mr. Harbour expects that the Government has added

                                            18   all relevant charges related to the purported scheme that is the subject of this criminal

                                            19   matter.
                                                 V.       Government’s Response
                                            20
                                                          The current trial date is more than four months away. It is premature to vacate that
                                            21
                                                 trial setting. The Government also objects to the open-ended continuance that that it
                                            22
                                                 understands Defendant will request. This case is ready to proceed to trial on January 25,
                                            23
                                                 2021. Defendant was indicted in July 2019, and the government brought additional charges
                                            24
                                                 in November 2020. Defendant’s charged conduct occurred between January 2010 and July
                                            25
                                                 2019. Further delay is not in the interests of justice. It will inconvenience the Court, the
                                            26
                                                 Government, the Defendant’s victims, and will not serve a useful purpose.
                                            27

                                            28

                                                 {WB706139v1 }                              2
                                                 Case 2:19-cr-00898-DLR Document 242 Filed 09/15/21 Page 3 of 3



                                             1            The Government intends to disclose any remaining discovery in its possession
                                             2   before January 1, 2022. However, it is likely that some Jencks Act material will be
                                             3   disclosed shortly before trial (30 days) depending on the status of trial preparation and
                                             4   witness meetings that have been impacted by the COVID-19 pandemic.
                                             5   VI.      Meet and Confer Regarding Discovery

                                             6            When requested by Mr. Harbour, the Government is willing to meet with his counsel

                                             7   telephonically or in person to further review discovery and answer any questions about

                                             8   specific discovery relevant to their client.

                                             9            RESPECTFULLY SUBMITTED this 15th day of September, 2021.

                                            10                                             WEISS BROWN
                                            11
                                                                                      By: /s/ Alan Baskin
                                            12                                            Alan Baskin
         6263 N. SCOTTSDALE ROAD STE. 340




                                                                                          Mladen Milovic
            SCOTTSDALE, ARIZONA 85250




                                            13                                            6263 N. Scottsdale Road, Suite 340
                                                                                          Scottsdale, Arizona 85250
WEISS BROWN

                     480.327.6650




                                            14                                             ADAMS & ASSOCIATES, PLC
                                                                                           Ashley D. Adams
                                            15                                             7502 E. Monterey Way
                                                                                           Scottsdale, Arizona 85251
                                            16
                                                                                           SILVER LAW PLC
                                            17                                             Jason M. Silver
                                                                                           7033 E. Greenway Parkway, Suite 200
                                            18                                             Scottsdale, Arizona 85254
                                            19                                             Attorneys for Defendant
                                            20

                                            21                                 CERTIFICATE OF SERVICE

                                            22            I hereby certify that on September 15, 2021, I electronically transmitted the attached

                                            23   document to the Clerk’s Office using the CM/ECF system for filing.

                                            24   Kevin M. Rapp
                                                 Coleen Schoch
                                            25   U.S. Attorney’s Office
                                                 40 N. Central Ave., Suite 1800
                                            26   Phoenix, AZ 85004
                                                 Attorneys for Plaintiff
                                            27
                                                 /s/ Cristina McDonald
                                            28

                                                 {WB706139v1 }                               3
